 Case 13-41292         Doc 137      Filed 02/05/19 Entered 02/05/19 11:36:39             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41292
         Jerry R Buford

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/22/2013.

         2) The plan was confirmed on 10/23/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/22/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,405.00.

         10) Amount of unsecured claims discharged without payment: $144,866.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41292       Doc 137         Filed 02/05/19 Entered 02/05/19 11:36:39                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $42,480.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $42,480.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,500.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,859.07
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,359.07

Attorney fees paid and disclosed by debtor:                   $500.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                        Unsecured      1,066.59            NA              NA            0.00       0.00
Afni, Inc.                        Unsecured         353.00           NA              NA            0.00       0.00
Afni, Inc.                        Unsecured         125.00           NA              NA            0.00       0.00
ALLIED WASTE SVC                  Unsecured         399.00           NA              NA            0.00       0.00
AMERICAN INFOSOURCE               Unsecured      1,776.00            NA              NA            0.00       0.00
AMERICAN METRO BK                 Secured       43,000.00            NA              NA            0.00       0.00
CHASE                             Unsecured          35.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      8,500.00       7,149.18        7,149.18      1,769.54        0.00
CITY OF CHICAGO WATER DEPT        Secured        3,200.00       9,754.21        9,754.21           0.00       0.00
COMMONWEALTH EDISON               Unsecured      3,830.11       3,988.81        3,988.81        987.29        0.00
Credtrs Coll                      Unsecured         146.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured      1,738.00            NA              NA            0.00       0.00
FIFTH THIRD BANK                  Secured              NA         430.72          430.72           0.00       0.00
FIFTH THIRD BANK                  Unsecured           0.00           NA           430.72        106.61        0.00
ILLINOIS BELL TELEPHONE CO        Unsecured          50.00          0.00            0.00           0.00       0.00
ING RETAIL LIFE                   Unsecured      1,482.00       1,482.41        1,482.41        366.92        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      1,368.00            NA              NA            0.00       0.00
LAND ROVER CAPITAL GROUP          Unsecured     12,418.74       9,029.59        9,354.59      2,315.41        0.00
LAND ROVER CAPITAL GROUP          Secured        7,500.00     11,975.00        11,650.00     11,650.00     973.34
LVNV FUNDING                      Unsecured            NA         679.70          679.70        168.24        0.00
M3 Financial Services             Unsecured         201.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS             Unsecured         500.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS             Unsecured         432.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS             Unsecured         287.00           NA              NA            0.00       0.00
NORTH STAR LOCATION SERVICES      Unsecured      1,476.00            NA              NA            0.00       0.00
PALISADES                         Unsecured      1,605.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         800.00        950.39          950.39        235.24        0.00
PREMIER BANK CARD                 Unsecured         459.00           NA              NA            0.00       0.00
PREMIER BANK CARD                 Unsecured         458.00        458.59          458.59        113.51        0.00
SALLIE MAE                        Unsecured      5,616.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-41292       Doc 137      Filed 02/05/19 Entered 02/05/19 11:36:39                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
SALLIE MAE                     Unsecured      4,082.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured      3,485.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured      3,126.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured      2,776.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured      2,624.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured      2,084.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured      2,084.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured      1,431.00            NA           NA             0.00         0.00
SALLIE MAE                     Unsecured         783.00           NA           NA             0.00         0.00
SANTANDER CONSUMER USA         Secured       17,000.00     16,921.51     16,921.51      16,921.51     1,357.20
T-MOBILE/T-MOBILE USA INC      Unsecured         861.00        630.75       630.75         156.12          0.00
U S Dept Of Ed/fisl/ch         Unsecured     40,605.00            NA           NA             0.00         0.00
US DEPT OF EDUCATION           Unsecured     45,117.00     45,297.73     45,297.73            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $28,571.51         $28,571.51              $2,330.54
      All Other Secured                               $10,184.93              $0.00                  $0.00
TOTAL SECURED:                                        $38,756.44         $28,571.51              $2,330.54

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $70,422.87           $6,218.88                  $0.00


Disbursements:

       Expenses of Administration                           $5,359.07
       Disbursements to Creditors                          $37,120.93

TOTAL DISBURSEMENTS :                                                                       $42,480.00




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41292         Doc 137      Filed 02/05/19 Entered 02/05/19 11:36:39                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
